Case 1:19-cv-00660-MKB-SMG Document 123 Filed 11/11/20 Page 1 of 2 PageID #: 1113




                                                                       DIRECT DIAL 212.763.0883
                                                                       DIRECT EMAIL bwhite@kaplanhecker.com



                                                                          November 11, 2020

  BY ECF

  The Honorable Margo K. Brodie
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

           Re:      Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                    Civ. 660 (MKB)

  Dear Judge Brodie:

         We write on behalf of the Federal Defenders to provide an update pursuant to the Court’s
  Order dated October 30, 2020.

          Holiday and weekend visiting. As addressed in our most recent status letter, see Doc.
  No. 118 at 1, the Federal Defenders have been working with the MDC and the MCC on a plan to
  ensure appropriate legal access on holidays (and weekends). Specifically, the government had put
  in place a plan where there would be in-person legal visits at MDC on holidays and weekends (but
  no calls or VTCs except for emergencies). Last week, the government confirmed that there would
  be in-person legal visits on Veterans Day. Despite this plan, legal access was severely restricted
  today. Specifically, at least four CJA attorneys, together with interpreters and a mitigation
  specialist, were turned away by officers at the facility despite having pre-arranged and scheduled
  legal visits. They were told that their visits should not have been scheduled on a holiday and that
  the visits could not happen. Despite the efforts of the Federal Defenders to reach BOP’s counsel
  to address the issue in real-time, the Federal Defenders did not hear back from the BOP in time for
  the attorneys to visit their clients. 1 This of course led to wasted time and expense (of CJA funds,
  no less), and, perhaps most importantly, clients who had been told they would see their attorneys
  yet were left without legal access (and with no ability for the lawyers to explain to them what had
  happened). As the Court knows, it is exactly such issues that led to the filing of this lawsuit.

          Air quality testing. As the Court is aware, the MDC and MCC have engaged in a process
  to evaluate the air flow in both facilities. Certain of these tests, i.e., those that calculate air flow
  via a “cubic-feet-per-minute” or “CFM” metric, have been conducted. However, as to the MDC,
  1
   One CJA attorney waited at the facility from 9:30 a.m. (the time of her scheduled legal visit) until 11:30 a.m., when
  she was finally permitted to visit, after the intervention of the Federal Defenders.
Case 1:19-cv-00660-MKB-SMG Document 123 Filed 11/11/20 Page 2 of 2 PageID #: 1114


                                                                                                 2

  the tests have not been conducted in the SHU visiting areas or the East Building, despite repeated
  requests. The Federal Defenders have also requested smoke/vapor tests to be conducted at the
  facilities’ visiting areas, which the government has represented will likely be undertaken in the
  next week or so.
         Telephone calls and VTCs. Apart from the issues discussed above regarding holiday and
  weekend calls and VTCs, the Federal Defenders continue to be concerned about a continued
  backlog of calls and VTCs at the MDC, particularly on the 5th floor.

           Quarantine of defendants after court appearances. As we reported in our latest status
  letter, see Doc. No. 118 at 2, the MDC is placing defendants who appear in court on a quarantine
  unit following their court appearance and the MDC has proposed a protocol under which
  defendants will pack up their belongings, including legal materials, so that those will be
  transported and available to defendants in the quarantine unit upon their return from court. We
  will continue to confer with the government and mediator about this protocol as it is implemented.

                                          *       *      *

         Thank you for your continued attention to these important issues.

                                                              Respectfully submitted,

                                                              /s/ Benjamin D. White
                                                              Benjamin D. White


  cc:    Counsel of Record (by ECF)
         Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Edward Nasser, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
         David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
